Exhibit 10


NAVISTAR FINANCIAL CORPORATION
AND SUBSIDIARIES


MATERIAL CONTRACTS


The following documents of Navistar Financial Corporation (“the Corporation”)
are incorporated herein by reference:


10.01  
Master Inter-company Agreement dated as of April 26, 1993, between the
Corporation and International.  Filed on the Corporation’s Form 8-K on April 30,
1993.  Commission File No.  001-04146.



10.02  
First Amendment to the Master Inter-company Agreement dated as of September 30,
1996, between the Corporation and International.  Filed as Exhibit 10.60 to the
Corporation's Form 10-Q on September 10, 2004.  Commission File No. 001-04146.



10.03  
Second Amendment to the Master Inter-company Agreement dated as of August 16,
2000, between the Corporation and International.  Filed as Exhibit 10.61 to the
Corporation's Form 10-Q on September 10, 2004.  Commission File No. 001-04146.



10.04  
Third Amendment to the Master Inter-company Agreement dated as of March 2002,
between the Corporation and International.  Filed as Exhibit 10.62 to the
Corporation's Form 10-Q on September 10, 2004.  Commission File No. 001-04146.



10.05  
Fourth Amendment to the Master Inter-company Agreement dated as of February 17,
2004, between the Corporation and International.  Filed as Exhibit 3.1 to the
Corporation’s Form 10-Q on March 8, 2004.  Commission File No.  001-04146.



10.06  
Amended and Restated Master Intercompany Agreement, dated April 1, 2007, between
the Corporation and International. Filed as Exhibit 10.2 to the Corporation’s
Form 8-K on April 3, 2007. Commission File No. 001-04146.



10.07  
Amended and Restated Credit Agreement dated as of July 1, 2005 between the
Corporation, Arrendadora Financiera Navistar, S.A. de C. V., Servicios
Financieros Navistar, S.A. de C.V., and Navistar Comerical, S.A. de C.V., as
Borrowers, and JPMorgan Chase Bank, N.A. as Administrative Agent, Bank of
America, N.A., as Syndication agent, and the Bank of Nova Scotia, as
Documentation Agent, J.P. Morgan Securities Inc. and Banc of America Securities,
LLC, as Joint Book Managers and Joint Lead Arrangers, with respect to
$1,200,000,000 Revolving Credit and Competitive Advance Facility.  Filed as
Exhibit 10.01 to the Corporation’s Form 8-K on September 1, 2005.  Commission
File No. 001-04146.



10.08  
Amended and Restated Security, Pledge and Trust Agreement dated as of July 1,
2005, between the Corporation and Deutsche Bank Trust Company Americas, as
Trustee, pursuant to the terms of the Credit agreement.  Filed as Exhibit 10.02
to the Corporation’s Form 8-K on September 1, 2005.   Commission File No.
001-04146.


E-3

--------------------------------------------------------------------------------




10.09  
Pooling and Servicing Agreement dated as of June 8, 1995, among the Corporation,
as Servicer, Navistar Financial Securities Corporation, as Seller, Chemical
Bank, as 1990 Trust Trustee, and The Bank of New York, as Master Trust
Trustee.  Filed as Exhibit 4.1 to Navistar Financial Securities Corporation’s
Form 8-K on December 12, 2003.  Commission File No. 033-87374.



10.10  
Fourth Amendment to the Pooling and Servicing Agreement dated as of June 2,
2000, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and The Bank of New York, as Master Trust
Trustee.  Filed as Exhibit 4.7 to Navistar Financial Securities Corporation’s
Form S-3/A dated June 12, 2000.  Commission File No. 333-32960.



10.11  
Fifth Amendment to the Pooling and Servicing Agreement dated as of July 13,
2000, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and The Bank of New York, as Master Trust
Trustee.  Filed as Exhibit 4.2 to Navistar Financial Dealer Note Master Trust’s
Form 8-K on July 14, 2000.  Commission File No. 033-36767-03.



10.12  
Sixth Amendment to the Pooling and Servicing Agreement dated as of October 31,
2003, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and The Bank of New York, as Master Trust
Trustee.  Filed as Exhibit 4.7 to Navistar Financial Dealer Note Master Owner
Trust’s Form S-3/A dated December 23, 2003.  Commission File No. 333-104639-01.



10.13  
Seventh Amendment to the Pooling and Servicing Agreement dated as of June 10,
2004, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and The Bank of New York, as Master Trust
Trustee.  Filed as Exhibit 4.6 to Navistar Financial Dealer Note Master Owner
Trust’s Form 8-K on June 14, 2004.  Commission File No. 333-104639-01.



10.14  
Series 1998-1 Supplement to the Pooling and Servicing Agreement dated as of July
17, 1998, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and the Bank of New York, as Master Trust Trustee on
behalf of the Series 1998-1 Certificateholders.  Filed as Exhibit 4.1 to
Navistar Financial Securities Corporation’s Form 8-K on December 4,
2003.  Commission File No. 033-87374.



10.15  
Series 2000-VFC Supplement to the Pooling and Servicing Agreement, dated as of
January 28, 2000, among the Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller, and the Bank of New York, as Master Trust
Trustee on behalf of the Series 2000-VFC Certificateholders. Filed as Exhibit
10.71 to the Corporation's Form 10-Q on April 19, 2005.  Commission File No.
001-04146.



10.16  
Amendment No. 1 to the Series 2000-VFC Supplement to the Pooling and Servicing
Agreement, dated as of January 22, 2003, by and among the Corporation, as
Servicer, Navistar Financial Securities Corporation, as Seller, and the Bank of
New York, as Master Trust Trustee. Filed as Exhibit 10.72 to the Corporation's
Form 10-Q on April 19, 2005.  Commission File No. 001-04146.



10.17  
Certificate Purchase Agreement, dated as of January 28, 2000, among the
Corporation, as Servicer, Navistar Financial Securities Corporation, as Seller,
Receivables Capital Corporation, as the Conduit Purchaser, Bank of America,
National Association, as Administrative Agent for the Purchasers, and as a
Committed Purchaser. Filed as Exhibit 1.1 to Navistar Financial Securities
Corporation’s Form 8-K on February 24, 2000. Commission File No. 033-87374.


E-4

--------------------------------------------------------------------------------




10.18  
Amended and Restated Certificate Purchase Agreement, dated as of December 27,
2004, among Corporation, as Servicer, Navistar Financial Securities Corporation,
as Seller, Kitty Hawk Funding Corporation, as a Conduit Purchaser, Liberty
Street Funding Corp., as a Conduit Purchaser, Bank of America, National
Association, as Administrative Agent for the Purchasers, a Managing Agent, and
as a Committed Purchaser and the Bank of Nova Scotia, as a Committed Purchaser
and as a Managing Agent. Filed as Exhibit 10.73 to the Corporation's Form 10-Q
on April 19, 2005.  Commission File No. 001-04146.



10.19  
Series 2000-1 Supplement to the Pooling and Servicing Agreement dated as of July
13, 2000, among Navistar Financial Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller, and the Bank of New York, as Master Trust
Trustee on behalf of the Series 2000-1 Certificateholders.  Filed as Exhibit 4.1
to Navistar Financial Securities Corporation’s Form 8-K on July 14,
2000.  Commission File No. 033-87374.



10.20  
Series 2003-1 Supplement to the Pooling and Servicing Agreement, dated as of
July 13, 2003, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and the Bank of New York, as Master Trust Trustee on
behalf of the Series 2003-1 Certificateholders.  Filed as Exhibit 4.1 to
Navistar Financial Securities Corporation’s Form 8-K on July 11,
2003.  Commission File No. 033-87374.



10.21  
Series 2004-1 Supplement to the Pooling and Servicing Agreement, dated as of
June 10, 2004, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and the Bank of New York, as Master Trust Trustee on
behalf of the Series 2004-1 Certificateholders.  Filed as Exhibit 4.1 to
Navistar Financial Dealer Note Master Owner Trust’s Form 8-K on June 14,
2004.  Commission File No. 333-104639-01.



10.22  
Master Owner Trust Agreement dated as of June 10, 2004, between Navistar
Financial Securities Corporation, as Seller and Chase Manhattan Bank USA, N.A.
as Master Owner Trust Trustee.  Filed as Exhibit 4.11 to Navistar Financial
Dealer Note Master Owner Trust’s Form 8-K on June 14, 2004.  Commission File No.
333-104639-01.



10.23  
Indenture, dated as of June 10, 2004, between Navistar Financial Dealer Note
Master Owner Trust, as Issuer, and The Bank of New York, as Indenture
Trustee.  Filed as Exhibit 4.2 to Navistar Financial Dealer Note Master Owner
Trust’s Form 8-K on June 14, 2004.  Commission File No. 333-104639-01.



10.24  
Series 2004-1 Indenture Supplement dated as of June 10, 2004, between Navistar
Financial Dealer Note Master Owner Trust, as Issuer, and The Bank of New York,
as Indenture Trustee.  Filed as Exhibit 4.3 to Navistar Financial Dealer Note
Master Owner Trust’s Form 8-K on June 14, 2004.  Commission File No.
333-104639-01.



10.25  
Series 2005-1 Indenture Supplement to the Indenture, dated as of February 28,
2005, between Navistar Financial Dealer Note Master Owner Trust, as Issuer, and
The Bank of New York, as Indenture Trustee.  Filed as Exhibit 4.1 to Navistar
Financial Dealer Note Master Owner Trust’s Form 8-K on February 28,
2005.  Commission File No. 333-104639-01.


E-5

--------------------------------------------------------------------------------





10.26  
Receivables Purchase Agreement dated as of October 16, 2000, between Truck
Retail Installment Paper Corp. and the Corporation.  Filed as Exhibit 10.02 to
the Corporation's Form 10-Q on March 15, 2001.  Commission File No. 001-04146.



10.27  
Servicing Agreement dated as of October 16, 2000, between the Corporation, as
Servicer, and Navistar Leasing Company, Harco Leasing Company, Inc., Truck
Retail Installment Paper Corp., The Bank of New York as Collateral Agent, and
Bank One National Association, as Portfolio Trustee.  Filed as Exhibit 10.01 to
the Corporation's Form 10-Q on March 15, 2001.  Commission File No. 001-04146.



10.28  
Indenture Agreement dated as of October 16, 2000, between Truck Retail
Installment Paper Corp., as Issuer, and The Bank of New York, as Indenture
Trustee.  Filed as Exhibit 10.03 to the Corporation's Form 10-Q on March 15,
2001.  Commission File No. 001-04146



10.29  
Series 2005-1 Supplement dated as of June 29, 2005, to the Indenture also dated
October 16, 2000 between Truck Retail Installment Paper Corp., as Issuer, and
The Bank of New York, as Indenture Trustee.  Filed as Exhibit 10.03 to the
Corporation’s Form 8-K on September 1, 2005.   Commission File No. 001-04146.



10.30  
Supplement No. 1, dated as of July 24, 2001, to Indenture agreement dated
October 16, 2000, among Truck Retail Installment Paper Corp., as Issuer, and The
Bank of New York, as Indenture Trustee, to amend the Indenture to (i) revise the
definition of "Series 2000-1 Loss Reserve Specified Balance", and (ii) revise
the Amortization Events. Filed as Exhibit 10 to the Corporation’s Form 8-K on
August 6, 2001.  Commission File No. 001-04146.



10.31  
Supplement No. 2, dated as of July 31, 2002, to Indenture agreement dated
October 16, 2000, among Truck Retail Installment Paper Corp., as Issuer, and The
Bank of New York, as Indenture Trustee, to amend the Indenture to (i) revise the
definition of “Series 2000-1 Loss Reserve Specified Balance,” (ii) revise the
definition of “Reserve Account Trigger Event.”, and (iii) revise the definition
of “Receivable Sale Closing Conditions.”  Filed on the Corporation’s Form 8-K on
November 27, 2002.  Commission File No. 001-04146.



10.32  
Receivables Purchase Agreement dated as of November 21, 2000, among Truck Engine
Receivables Financing Co., as Buyer and the Corporation, as Seller and as
Servicer.  Filed as Exhibit 10.66 to the Corporation's Form 10-Q on September
10, 2004.  Commission File No. 001-04146.



10.33  
Trust Sale and Servicing Agreement dated as of November 21, 2000, among the
Corporation, as Servicer, Truck Engine Receivables Financing Co., as Seller, and
Truck Engine Receivables Master Trust, as Trust.  Filed as Exhibit 10.65 to the
Corporation's Form 10-Q on September 10, 2004.  Commission File No. 001-04146.



10.34  
Indenture, dated as of November 21, 2000, between Truck Engine Receivables
Master Trust and The Bank of New York, as Indenture Trustee.  Filed as Exhibit
10.63 to the Corporation's Form 10-Q on September 10, 2004.  Commission File No.
001-04146.



10.35  
Series 2000-1 Indenture Supplement dated as of November 21, 2000, among Truck
Engine Receivables Master Trust, as Issuer, and The Bank of New York, as
Indenture Trustee.  Filed as Exhibit 10.67 to the Corporation's Form 10-Q on
September 10, 2004.  Commission File No. 001-04146.


E-6

--------------------------------------------------------------------------------





10.36  
Trust Agreement dated as of November 21, 2000, between Truck Engine Receivables
Financing Co., as Transferor, and Chase Manhattan Bank USA, National
Association, as Owner Trustee.  Filed as Exhibit 10.64 to the Corporation's Form
10-Q on September 10, 2004.  Commission File No. 001-04146.



10.37  
Purchase Agreement dated as of April 30, 2002, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2002-A Owner Trust.  Filed as Exhibit 99.1 to Navistar Financial
Retail Receivables Corporation’s Form 8-K on May 3, 2002.  Commission File No.
033-50291.



10.38  
Pooling and Servicing Agreement dated as of April 30, 2002, among the
Corporation, as Servicer, Navistar Financial Retail Receivables Corporation, as
Seller, and Chase Manhattan Bank USA, N.A. as Owner Trustee.  Filed as Exhibit
4.1 to Navistar Financial Retail Receivables Corporation’s Form 8-K on May 3,
2002.  Commission File No. 033-50291.



10.39  
Trust Agreement dated as of April 30, 2002, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Manhattan Bank USA, National
Association, as Owner Trustee, with respect to Navistar Financial 2002-A Owner
Trust.  Filed as Exhibit 4.3 to Navistar Financial Retail Receivables
Corporation’s Form 8-K on May 3, 2002.  Commission File No. 033-50291.



10.40  
Indenture dated as of April 30, 2002, between Chase Manhattan Bank USA, N.A. as
Owner Trustee and The Bank of New York, as Indenture Trustee, with respect to
Navistar Financial 2002-A Owner Trust.  Filed as Exhibit 4.2 to Navistar
Financial Retail Receivables Corporation’s Form 8-K on May 3, 2002.  Commission
File No. 033-50291.



10.41  
Purchase Agreement dated as of November 19, 2002, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2002-B Owner Trust,.  Filed as Exhibit 99.1 to Navistar Financial
Retail Receivables Corporation’s Form 8-K on November 25, 2002.  Commission File
No. 033-50291.



10.42  
Pooling Agreement dated as of November 19, 2002, among Navistar Financial Retail
Receivables Corporation, as Seller, and Navistar Financial 2002-B Owner Trust,
as Issuer.  Filed as Exhibit 4.1 to Navistar Financial Retail Receivables
Corporation’s Form 8-K on November 25, 2002.  Commission File No. 033-50291.



10.43  
Servicing Agreement dated as of November 19, 2002, between the Corporation, as
Servicer, Navistar Leasing Company, Harco Leasing Company, Inc., Navistar
Financial Retail Receivables Corporation, The Bank of New York as Collateral
Agent and as Indenture Trustee, Bank One National Association, as Portfolio
Trustee, and Navistar Financial 2002-B Owner Trust, as Issuer.  Filed as Exhibit
99.3 to Navistar Financial Retail Receivables Corporation’s Form 8-K on November
25, 2002.  Commission File No. 033-50291.



10.44  
Trust Agreement dated as of November 19, 2002, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Manhattan Bank USA, National
Association, as Owner Trustee, with respect to Navistar Financial 2002-B Owner
Trust.  Filed as Exhibit 4.3 to Navistar Financial Retail Receivables
Corporation’s Form 8-K on November 25, 2002.  Commission File No. 033-50291.


E-7

--------------------------------------------------------------------------------





10.45  
Indenture dated as of November 19, 2002, between Navistar Financial 2002-B Owner
Trust, as Issuer and The Bank of New York, as Indenture Trustee, with respect to
Navistar Financial 2002-B Owner Trust.  Filed as Exhibit 4.2 to Navistar
Financial Retail Receivables Corporation’s Form 8-K on November 25,
2002.  Commission File No. 033-50291.



10.46  
Purchase Agreement dated as of June 5, 2003, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2003-A Owner Trust,.  Filed as Exhibit 99.1 to Navistar Financial
Retail Receivables Corporation’s Form 8-K on June 11, 2003.  Commission File No.
033-50291.



10.47  
Pooling Agreement dated as of June 5, 2003, Navistar Financial Retail
Receivables Corporation, as Seller, and Navistar Financial 2003-A Owner Trust,
as Issuer.  Filed as Exhibit 4.1 to Navistar Financial Retail Receivables
Corporation’s Form 8-K on June 11, 2003.  Commission File No. 033-50291.



10.48  
Servicing Agreement dated as of June 5, 2003, between the Corporation, as
Servicer, Navistar Leasing Company, Harco Leasing Company, Inc., Navistar
Financial Retail Receivables Corporation, The Bank of New York as Collateral
Agent and as Indenture Trustee, Bank One National Association, as Portfolio
Trustee, and Navistar Financial 2003-A Owner Trust, as Issuer.  Filed as Exhibit
99.3 to Navistar Financial Retail Receivables Corporation’s Form 8-K on June 11,
2003.  Commission File No. 033-50291.



10.49  
Trust Agreement dated as of June 5, 2003, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Manhattan Bank USA, National
Association, as Owner Trustee, with respect to Navistar Financial 2003-A Owner
Trust.  Filed as Exhibit 4.3 to Navistar Financial Retail Receivables
Corporation’s Form 8-K on June 11, 2003.  Commission File No. 033-50291.



10.50  
Indenture dated as of June 5, 2003, between Navistar Financial 2003-A Owner
Trust and The Bank of New York, as Indenture Trustee, with respect to Navistar
Financial 2003-A Owner Trust.  Filed as Exhibit 4.2 to Navistar Financial Retail
Receivables Corporation’s Form 8-K on June 11, 2003.  Commission File No.
033-50291.



10.51  
Purchase Agreement dated as of October 31, 2003, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2003-B Owner Trust.  Filed as Exhibit 99.1 to Navistar Financial
Retail Receivables Corporation’s Form 8-K on November 5, 2003.  Commission File
No. 033-50291.



10.52  
Pooling Agreement dated as of October 31, 2003, Navistar Financial Retail
Receivables Corporation, as Seller, and Navistar Financial 2003-B Owner Trust,
as Issuer.  Filed as Exhibit 4.1 to Navistar Financial Retail Receivables
Corporation’s Form 8-K on November 5, 2003.  Commission File No. 033-50291.



10.53  
Servicing Agreement dated as of October 31, 2003, between the Corporation, as
Servicer, Navistar Leasing Company, Harco Leasing Company, Inc., Navistar
Financial Retail Receivables Corporation, The Bank of New York as Collateral
Agent and as Indenture Trustee, Bank One National Association, as Portfolio
Trustee, and Navistar Financial 2003-B Owner Trust, as Issuer.  Filed as Exhibit
99.3 to Navistar Financial Retail Receivables Corporation’s Form 8-K on November
5, 2003.  Commission File No. 033-50291.


E-8

--------------------------------------------------------------------------------





10.54  
Trust Agreement dated as of October 31, 2003, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Manhattan Bank USA, National
Association, as Owner Trustee, with respect to Navistar Financial 2003-B Owner
Trust.  Filed as Exhibit 4.3 to Navistar Financial Retail Receivables
Corporation’s Form 8-K on November 5, 2003.  Commission File No. 033-50291.



10.55  
Indenture dated as of October 31, 2003, between Navistar Financial 2003-B Owner
Trust and The Bank of New York, as Indenture Trustee, with respect to Navistar
Financial 2003-B Owner Trust.  Filed as Exhibit 4.2 to Navistar Financial Retail
Receivables Corporation’s Form 8-K on November 5, 2003.  Commission File No.
033-50291.



10.56  
Purchase Agreement dated as of April 1, 2004, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2004-A Owner Trust.  Filed as Exhibit 99.1 to Navistar Financial
Retail Receivables Corporation Owner Trust 2004-A’s Form 8-K on April 5,
2004.  Commission File No. 333-67112-01.



10.57  
Pooling Agreement dated as of April 1, 2004, Navistar Financial Retail
Receivables Corporation, as Seller, and Navistar Financial 2004-A Owner Trust,
as Issuer.  Filed as Exhibit 4.1 to Navistar Financial Retail Receivables
Corporation Owner Trust 2004-A’s Form 8-K on April 5, 2004.  Commission File No.
333-67112-01.



10.58  
Servicing Agreement dated as of April 1, 2004, between the Corporation, as
Servicer, Navistar Leasing Company, Harco Leasing Company, Inc., Navistar
Financial Retail Receivables Corporation, The Bank of New York as Collateral
Agent and as Indenture Trustee, JP Morgan Trust Company National Association,
(as successor-in-interest to Bank One, National Association),as Portfolio
Trustee, and Navistar Financial 2004-A Owner Trust, as Issuer.  Filed as Exhibit
99.3 to Navistar Financial Retail Receivables Corporation Owner Trust 2004-A’s
Form 8-K on April 5, 2004.  Commission File No. 333-67112-01.



10.59  
Trust Agreement dated as of April 1, 2004, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Manhattan Bank USA, National
Association, as Owner Trustee, with respect to Navistar Financial 2004-A Owner
Trust.  Filed as Exhibit 4.3 to Navistar Financial Retail Receivables
Corporation Owner Trust 2004-A’s Form 8-K on April 5, 2004.  Commission File No.
333-67112-01.



10.60  
Indenture dated as of April 1, 2004, between Navistar Financial 2004-A Owner
Trust and The Bank of New York, as Indenture Trustee, with respect to Navistar
Financial 2004-A Owner Trust.  Filed as Exhibit 4.2 to Navistar Financial Retail
Receivables Corporation Owner Trust 2004-A’s Form 8-K on April 5,
2004.  Commission File No. 333-67112-01.



10.61  
Purchase Agreement dated as of November 17, 2004, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2004-B Owner Trust.  Filed as Exhibit 99.1 to Navistar Financial
Retail Receivables Corporation Owner Trust 2004-B’s Form 8-K on November 17,
2004.  Commission File No. 333-67112-06.



10.62  
Pooling Agreement dated as of November 17, 2004, Navistar Financial Retail
Receivables Corporation, as Seller, and Navistar Financial 2004-B Owner Trust,
as Issuer.  Filed as Exhibit 4.1 to Navistar Financial Retail Receivables
Corporation Owner Trust 2004-B’s Form 8-K on November 17, 2004.  Commission File
No. 333-67112-06.


E-9

--------------------------------------------------------------------------------




10.63  
Servicing Agreement dated as of November 17, 2004, between the Corporation, as
Servicer, Navistar Leasing Company, Harco Leasing Company, Inc., Navistar
Financial Retail Receivables Corporation, The Bank of New York as Collateral
Agent and as Indenture Trustee, JP Morgan Trust Company, National Association,
(as successor-in-interest to Bank One, National Association),as Portfolio
Trustee, and Navistar Financial 2004-B Owner Trust, as Issuer.  Filed as Exhibit
99.3 to Navistar Financial Retail Receivables Corporation Owner Trust 2004-B’s
Form 8-K on November 17, 2004.  Commission File No. 333-67112-06.



10.64  
Trust Agreement dated as of November 17, 2004, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Manhattan Bank USA, National
Association, as Owner Trustee, with respect to Navistar Financial 2004-B Owner
Trust.  Filed as Exhibit 4.3 to Navistar Financial Retail Receivables
Corporation Owner Trust 2004-B’s Form 8-K on November 17, 2004.  Commission File
No. 333-67112-06.



10.65  
Indenture dated as of November 17, 2004, between Navistar Financial 2004-B Owner
Trust and The Bank of New York, as Indenture Trustee, with respect to Navistar
Financial 2004-B Owner Trust.  Filed as Exhibit 4.2 to Navistar Financial Retail
Receivables Corporation Owner Trust 2004-B’s Form 8-K on November 17,
2004.  Commission File No. 333-67112-06.



10.66  
Receivables Sale Agreement dated as of July 30, 2004, between Navistar Financial
Retail Receivables Corporation and the Corporation.  Filed as Exhibit 10.68 to
the Corporation's Form 10-Q on September 10, 2004.  Commission File No.
001-04146.



10.67  
Receivables Purchase Agreement dated as of July 30, 2004, between Navistar
Financial Retail Receivables Corporation, as Seller, the Corporation, as
Servicer, Thunder Bay Funding, LLC, as Company, and Royal Bank of Canada, as
Agent.  Filed as Exhibit 10.69 to the Corporation's Form 10-Q on September 10,
2004.  Commission File No. 001-04146.



10.68  
Receivables Sale Agreement dated as of April 29, 2005, between Navistar
Financial Retail Receivables Corporation and the Corporation.   Filed as Exhibit
99.1 to Navistar Financial Retail Receivables Corporation Owner Trust Form 8-K
on May 31, 2005.  Commission File No. 333-67112.



10.69  
Receivables Purchase Agreement dated as of April 29, 2005, between Navistar
Financial Retail Receivables Corporation, as Seller, the Corporation, as
Servicer, Thunder Bay Funding, LLC, as Company, and Royal Bank of Canada, as
Agent.  Filed as Exhibit 99.2 to Navistar Financial Retail Receivables
Corporation Owner Trust Form 8-K on May 31, 2005.  Commission File No.333-67112.



10.70  
Purchase Agreement dated as of July 27, 2005, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2005-A Owner Trust.  Filed as Exhibit 99.1 to Navistar Financial
Retail Receivables Corporation Owner Trust 2005-A’s Form 8-K on July 27,
2005.  Commission File No. 333-115716-01.



10.71  
Pooling Agreement dated as of July 27, 2005 among Navistar Financial Retail
Receivables Corporation, as Seller, and Navistar Financial 2005-A Owner Trust,
as Issuer.  Filed as Exhibit 4.1 to Navistar Financial Retail Receivables
Corporation Owner Trust 2005-A Form 8-K on July 27, 2005.   Commission File
No.  333-115716-01.


E-10

--------------------------------------------------------------------------------



10.72  
Servicing Agreement dated as of July 27, 2005, between the Corporation, as
Servicer, Navistar Leasing Company, Harco Leasing Company, Inc., Navistar
Financial Retail Receivables Corporation, The Bank of New York as Collateral
Agent and as Indenture Trustee, JP Morgan Trust Company, National Association,
(as successor-in-interest to Bank One, National Association),as Portfolio
Trustee, and Navistar Financial 2005-A Owner Trust, as Issuer.  Filed as Exhibit
99.3 to Navistar Financial Retail Receivables Corporation Owner Trust 2005-A’s
Form 8-K on July 27. 2005.   Commission File No. 333-115716-01.



10.73  
Trust Agreement dated as of July 27, 2005, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Bank USA, National Association, as
Owner Trustee, with respect to Navistar Financial 2005-A Owner Trust.    Filed
as Exhibit 4.3 to Navistar Financial Retail Receivables Corporation Owner Trust
2005-A’s Form 8-K on July 27, 2005.  Commission File No.  333-115716-01.



10.74  
Indenture dated as of July 27, 2005, between Navistar Financial 2005-A Owner
Trust and The Bank of New York, as Indenture Trustee, with respect to Navistar
Financial 2005-A Owner Trust.  Filed as Exhibit 4.2 to Navistar Financial Retail
Receivables Corporation Owner Trust 2005-A’s Form 8-K on July 27,
2005.  Commission File No. 333-115716-01.



10.75  
Purchase Agreement dated as of February 27, 2006, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2006-BOA Owner Trust. Filed as Exhibit 10.5 to the Corporation’s Form
8-K on April 5, 2006. Commission File No. 001-04146.



10.76  
Pooling Agreement dated as of February 27, 2006 among Navistar Financial Retail
Receivables Corporation, as Seller, and Navistar Financial 2006-BOA Owner Trust,
as Issuer. Filed as Exhibit 10.2 to the Corporation’s Form 8-K on April 5, 2006.
Commission File No. 001-04146.



10.77  
Servicing Agreement dated as of February 27, 2006, between the Corporation, as
Servicer, Navistar Financial Retail Receivables Corporation, The Bank of New
York as Indenture Trustee, and Navistar Financial 2006-BOA Owner Trust, as
Issuer. Filed as Exhibit 10.6 to the Corporation’s Form 8-K on April 5, 2006.
Commission File No. 001-04146.



10.78  
Trust Agreement dated as of February 27, 2006, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Bank USA, National Association, as
Owner Trustee, with respect to Navistar Financial 2006-BOA Owner Trust. Filed as
Exhibit 10.4 to the Corporation’s Form 8-K on April 5, 2006. Commission File No.
001-04146.



10.79  
Indenture dated as of February 27, 2006, between Navistar Financial 2006-BOA
Owner Trust and The Bank of New York, as Indenture Trustee, with respect to
Navistar Financial 2006-BOA Owner Trust. Filed as Exhibit 10.3 to the
Corporation’s Form 8-K on April 5, 2006. Commission File No. 001-04146.



10.80  
Purchase Agreement dated as of September 1, 2006, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2006-ARC Owner Trust. Filed as Exhibit 10.5 to the Corporation’s Form
8-K on September 8, 2006. Commission File No. 001-04146.



10.81  
Pooling Agreement dated as of September 1, 2006 among Navistar Financial Retail
Receivables Corporation, as Seller, and Navistar Financial 2006-ARC Owner Trust,
as Issuer. Filed as Exhibit 10.2 to the Corporation’s Form 8-K on September 8,
2006. Commission File No. 001-04146.


E-11

--------------------------------------------------------------------------------



10.82  
Servicing Agreement dated as of September 1, 2006, between the Corporation, as
Servicer, Navistar Leasing Company, Harco Leasing Company, Inc., Navistar
Financial Retail Receivables Corporation, The Bank of New York as Collateral
Agent, LaSalle Bank National Association, as Indenture Trustee, JP Morgan Trust
Company, National Association, (as successor-in-interest to Bank One, National
Association), as Portfolio Trustee, and Navistar Financial 2006-ARC Owner Trust,
as Issuer. Filed as Exhibit 10.6 to the Corporation’s Form 8-K on September 8,
2006. Commission File No. 001-04146.



10.83  
Trust Agreement dated as of September 1, 2006, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Bank USA, National Association, as
Owner Trustee, with respect to Navistar Financial 2006-ARC Owner Trust. Filed as
Exhibit 10.4 to the Corporation’s Form 8-K on September 8, 2006. Commission File
No. 001-04146..



10.84  
Indenture dated as of September 1, 2006, between Navistar Financial 2006-ARC
Owner Trust and LaSalle Bank National Association, as Indenture Trustee, with
respect to Navistar Financial 2006-ARC Owner Trust. Filed as Exhibit 10.3 to the
Corporation’s Form 8-K on September 8, 2006. Commission File No. 001-04146.



10.85  
Purchase Agreement dated as of October 20, 2006, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2006-RBC Owner Trust. Filed as Exhibit 10.5 to the Corporation’s Form
8-K on October 25, 2006. Commission File No. 001-04146.



10.86  
Pooling Agreement dated as of October 20, 2006 among Navistar Financial Retail
Receivables Corporation, as Seller, and Navistar Financial 2006-RBC Owner Trust,
as Issuer. Filed as Exhibit 10.2 to the Corporation’s Form 8-K on October 25,
2006. Commission File No. 001-04146.



10.87  
Servicing Agreement dated as of October 20, 2006, between the Corporation, as
Servicer, Navistar Financial Retail Receivables Corporation, The Bank of New
York as Indenture Trustee, and Navistar Financial 2006-RBC Owner Trust, as
Issuer. Filed as Exhibit 10.6 to the Corporation’s Form 8-K on October 25, 2006.
Commission File No. 001-04146.



10.88  
Trust Agreement dated as of October 20, 2006, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Bank USA, National Association, as
Owner Trustee, with respect to Navistar Financial 2006-RBC Owner Trust. Filed as
Exhibit 10.4 to the Corporation’s Form 8-K on October 25, 2006. Commission File
No. 001-04146.



10.89  
Indenture dated as of October 20, 2006, between Navistar Financial 2006-RBC
Owner Trust and The Bank of New York, as Indenture Trustee, with respect to
Navistar Financial 2006-RBC Owner Trust. Filed as Exhibit 10.3 to the
Corporation’s Form 8-K on October 25, 2006. Commission File No. 001-04146.



10.90  
Purchase Agreement dated as of February 16, 2007, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2007-JPM Owner Trust. Filed as Exhibit 10.5 to the Corporation’s Form
8-K on February 23, 2007. Commission File No. 001-04146.



10.91  
Pooling Agreement dated as of February 16, 2007 among Navistar Financial Retail
Receivables Corporation, as Seller, and Navistar Financial 2007-JPM Owner Trust,
as Issuer. Filed as Exhibit 10.2 to the Corporation’s Form 8-K on February 23,
2007. Commission File No. 001-04146.


E-12

--------------------------------------------------------------------------------




10.92  
Servicing Agreement dated as of February 16, 2007, between the Corporation, as
Servicer, Navistar Financial Retail Receivables Corporation, The Bank of New
York as Indenture Trustee, and Navistar Financial 2007-JPM Owner Trust, as
Issuer.  Filed as Exhibit 10.6 to the Corporation’s Form 8-K on February 23,
2007. Commission File No. 001-04146.



10.93  
Trust Agreement dated as of February 16, 2007, between Navistar Financial Retail
Receivables Corporation, as Seller, and Deutsche Bank Trust Company Delaware, as
Owner Trustee, with respect to Navistar Financial 2007-JPM Owner Trust.  Filed
as Exhibit 10.4 to the Corporation’s Form 8-K on February 23, 2007. Commission
File No. 001-04146.



10.94  
Indenture dated as of February 16, 2007, between Navistar Financial 2007-JPM
Owner Trust and The Bank of New York, as Indenture Trustee, with respect to
Navistar Financial 2007-JPM Owner Trust. Filed as Exhibit 10.3 to the
Corporation’s Form 8-K on February 23, 2007. Commission File No. 001-04146.



10.95  
Purchase Agreement dated as of June 22, 2007, between the Corporation and
Navistar Financial Retail Receivables Corporation, with respect to Navistar
Financial 2007-BNS Owner Trust. Filed as Exhibit 10.5 to the Corporation’s Form
8-K on June 27, 2007. Commission File No. 001-04146.



10.96  
Pooling Agreement dated as of June 22, 2007 among Navistar Financial Retail
Receivables Corporation, as Seller, and Navistar Financial 2007-BNS Owner Trust,
as Issuer. Filed as Exhibit 10.2 to the Corporation’s Form 8-K on June 27, 2007.
Commission File No. 001-04146.



10.97  
Servicing Agreement dated as of June 22, 2007, between the Corporation, as
Servicer, Navistar Financial Retail Receivables Corporation, The Bank of New
York as Indenture Trustee, and Navistar Financial 2007-BNS Owner Trust, as
Issuer. Filed as Exhibit 10.6 to the Corporation’s Form 8-K on June 27, 2007.
Commission File No. 001-04146.



10.98  
Trust Agreement dated as of June 22, 2007, between Navistar Financial Retail
Receivables Corporation, as Seller, and Deutsche Bank Trust Company Delaware, as
Owner Trustee, with respect to Navistar Financial 2007-BNS Owner Trust. Filed as
Exhibit 10.4 to the Corporation’s Form 8-K on June 27, 2007. Commission File No.
001-04146.



10.99  
Indenture dated as of June 22, 2007, between Navistar Financial 2007-BNS Owner
Trust and The Bank of New York, as Indenture Trustee, with respect to Navistar
Financial 2007-BNS Owner Trust. Filed as Exhibit 10.3 to the Corporation’s Form
8-K on June 27, 2007. Commission File No. 001-04146.



10.100  
Waiver dated January 17, 2006, to the Amended and Restated Credit Agreement
dated as of July 1, 2005 between the Corporation, Arrendadora Financiera
Navistar, S.A. de C. V., Servicios Financieros Navistar, S.A. de C.V., and
Navistar Comerical, S.A. de C.V., as Borrowers, and JPMorgan Chase Bank, N.A. as
Administrative Agent, Bank of America, N.A., as Syndication agent, and the Bank
of Nova Scotia, as Documentation Agent, J.P. Morgan Securities Inc. and Banc of
America Securities, LLC, as Joint Book Managers and Joint Lead Arrangers, with
respect to $1,200,000,000 Revolving Credit and Competitive Advance
Facility.  Filed as Exhibit 99.1 to the Corporation’s Form 8-K on March 8,
2006.  Commission File No. 001-04146.


E-13

--------------------------------------------------------------------------------




10.101  
Second Waiver and Consent dated March 2, 2006, to the Amended and Restated
Credit Agreement dated as of July 1, 2005 between the Corporation, Arrendadora
Financiera Navistar, S.A. de C. V., Servicios Financieros Navistar, S.A. de
C.V., and Navistar Comerical, S.A. de C.V., as Borrowers, and JPMorgan Chase
Bank, N.A. as Administrative Agent, Bank of America, N.A., as Syndication agent,
and the Bank of Nova Scotia, as Documentation Agent, J.P. Morgan Securities Inc.
and Banc of America Securities, LLC, as Joint Book Managers and Joint Lead
Arrangers, with respect to $1,200,000,000 Revolving Credit and Competitive
Advance Facility.  Filed as Exhibit 99.2 to the Corporation’s Form 8-K on March
8, 2006.  Commission File No. 001-04146.



10.102  
Third Waiver and Consent dated November 10, 2006, to the Amended and Restated
Credit Agreement dated as of July 1, 2005 between the Corporation, Arrendadora
Financiera Navistar, S.A. de C. V., Servicios Financieros Navistar, S.A. de
C.V., and Navistar Comerical, S.A. de C.V., as Borrowers, and JPMorgan Chase
Bank, N.A. as Administrative Agent, Bank of America, N.A., as Syndication agent,
and the Bank of Nova Scotia, as Documentation Agent, J.P. Morgan Securities Inc.
and Banc of America Securities, LLC, as Joint Book Managers and Joint Lead
Arrangers, with respect to $1,200,000,000 Revolving Credit and Competitive
Advance Facility.  Filed as Exhibit 10.1 to the Corporation’s Form 8-K on
November 20, 2006.  Commission File No. 001-04146.

 
10.141  
First Amendment dated March 28, 2007, to the Amended and Restated Credit
Agreement dated as of July 1, 2005 among the Corporation, Arrendadora Financiera
Navistar, S.A. de C. V., Organizacion Auxiliar del Credito, a Mexican
corporation, Servicios Financieros Navistar, S.A. de C.V., Sociedad Financiera
de Objeto Limitado, a Mexican corporation and Navistar Comerical, S.A. de C.V.,
the Lenders party thereto, JPMorgan Chase Bank, N.A. as Administrative Agent,
Bank of America, N.A., as Syndication agent, and the Bank of Nova Scotia, as
Documentation Agent. Filed as Exhibit 10.1 to the Corporation’s Form 8-K on
April 3, 2007. Commission File No. 001-04146.



10.142  
Second Amendment and Fourth Waiver dated October 23, 2007 to the Amended and
Restated Credit Agreement dated as of July 1, 2005 among the Corporation,
Arrendadora Financiera Navistar, S.A. de C. V., Organizacion Auxiliar del
Credito, a Mexican corporation, Servicios Financieros Navistar, S.A. de C.V.,
Sociedad Financiera de Objeto Limitado, a Mexican corporation and Navistar
Comerical, S.A. de

C.V., the Lenders party thereto, JPMorgan Chase Bank, N.A. as Administrative
Agent, Bank of America, N.A., as Syndication agent, and the Bank of Nova Scotia,
as Documentation Agent.  Filed as Exhibit 10.1 to the Corporation’s Form 8-K on
October 5, 2007. Commission File No. 001-04146.


10.143  
Series 1995-1 Supplement dated as of June 8, 1995, to the Pooling and Servicing
Agreement dated June 8, 1995, among the Corporation, as Servicer, Navistar
Financial Securities Corporation, as Seller, Chemical Bank, as 1990 Trust
Trustee, and The Bank of New York, as Master Trust Trustee.  Filed as Exhibit
4.1 to Navistar Financial Securities Corporation’s Form 8-K on December 4,
2003.  Commission File No. 033-87374.




E-14

--------------------------------------------------------------------------------


 


10.170  
Note Purchase Agreement, dated as of February 27, 2006, among Navistar Financial
Retail Receivables Corporation, as Seller, Navistar Financial Corporation, as
Servicer, Bank of America,, as Agent for the Investors, Administrator and as an
alternate investor, Kitty Hawk Funding Corporation, as the Conduit
Investor.  Filed as Exhibit 10.1 to the Corporation’s Form 8-K on April 5, 2006.
Commission File No. 001-04146.



10.171  
Note Purchase Agreement, dated as of September 1, 2006, among Navistar Financial
Retail Receivables Corporation, as Seller, Navistar Financial Corporation, as
Servicer, ABN AMRO Bank N.V,’, as Funding Agent for the Investors and as an
alternate investor, Amsterdam Funding Corporation, as Conduit Investor.  Filed
as Exhibit 10.1 to the Corporation’s Form 8-K on September 8, 2006. Commission
File No. 001-04146.



10.172  
Note Purchase Agreement, dated as of October 20, 2006, among Navistar Financial
Retail Receivables Corporation, as seller, Navistar Financial Corporation, as
Servicer, Royal Bank of Canada, as Agent for the Investors, and Thunder Bay
Funding LLC, as Conduit Investor.  Filed as Exhibit 10.1 to the Corporation’s
Form 8-K on October 25, 2006. Commission File No. 001-04146.



10.173  
Note Purchase Agreement, dated as of February 16, 2007, among Navistar Financial
Retail Receivables Corporation, as Seller, Navistar Financial Corporation, as
Servicer, JPMorgan Chase, N.A., as Agent for the Investors, and Jupiter
Securitization Company LLC and Falcon Asset Securitization Company LLC,
Collectively, as the Conduit Investor.   Filed as Exhibit 10.1 to the
Corporation’s Form 8-K on February 23, 2007. Commission File No. 001-04146.



10.174  
Note Purchase Agreement, dated June 22, 2007, among Navistar Financial Retail
Receivables Corporation, as Seller, Navistar Financial Corporation, as Servicer,
The Bank of Nova Scotia, as Agent for the Investors, and Liberty Street Funding
LLC, as the Conduit Investor.  Filed as Exhibit 10.1 to the Corporation’s Form
8-K on June 22, 2007. Commission File No. 001-04146.



10.175  
Note Purchasing Agreement, dated as of November 28, 2007, among Navistar
Financial Retail Receivables Corporation, as Seller, Navistar Financial
Corporation, individually and as Servicer, Citicorp North America, Inc., as
Agent for the Investors, CAFCO, LLC and CRC Funding, LLC as the Conduit
Investors, and Citibank, N.A., as Committed Investor.   Filed as Exhibit 10.1 to
the Corporation’s Form 8-K on November 28, 2007. Commission File No. 001-04146.



10.176  
Pooling Agreement dated as of November 28, 2007 between Navistar Financial
Retail Receivables Corporation, as Seller, and Navistar Financial 2007-C Owner
Trust, as Issuer.  Filed as Exhibit 10.2 to the Corporation’s Form 8-K on
November 28, 2007. Commission File No. 001-04146.



10.177  
Indenture dated as of November 28, 2007, between Navistar Financial 2007-C Owner
Trust, as Issuer, and The Bank of New York, as the Indenture Trustee.   Filed as
Exhibit 10.3 to the Corporation’s Form 8-K on November 28, 2007. Commission File
No. 001-04146.



10.178  
Trust Agreement, dated as of November 28, 2007, between Navistar Financial
Retail Receivables Corporation, as Seller, and Deutsche Bank Trust Company
Delaware, as Owner Trustee.   Filed as Exhibit 10.4 to the Corporation’s Form
8-K on November 28, 2007. Commission File No. 001-04146.


E-15

--------------------------------------------------------------------------------





10.179  
Purchase Agreement, dated November 28, 2007, among Navistar Financial Retail
Receivables Corporation, The Bank of New Your, as Indenture Trustee, Navistar
Financial 2007-C Owner Trust, as Issuer, and Navistar Financial Corporation, as
Servicer.  Filed as Exhibit 10.5 to the Corporation’s Form 8-K on November 28,
2007. Commission File No. 001-04146.



10.180  
Servicing Agreement, dated November 28, 2007, among Navistar Financial Retail
Receivables Corporation, The Bank of New Your, as Indenture Trustee, Navistar
Financial 2007-C Owner Trust, as Issuer and Navistar Financial Corporation, as
Servicer.  Filed as Exhibit 10.6 to the Corporation’s Form 8-K on November 28,
2007. Commission File No. 001-04146.


E-16

--------------------------------------------------------------------------------





The following documents of Navistar Financial Corporation are filed herewith:


10.103  
First Amendment to the Pooling and Servicing Agreement dated as of September 12,
1995, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and The Bank of New York, as Master Trust Trustee.



10.104  
Second Amendment to the Pooling and Servicing Agreement dated as of March 27,
1996, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and The Bank of New York, as Master Trust Trustee.



10.105  
Third Amendment to the Pooling and Servicing Agreement dated as of July 17,
1998, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and The Bank of New York, as Master Trust Trustee.



10.106  
Extension to the Certificate Purchase Agreement, dated as of January 25, 2001,
among the Corporation, as Servicer, Navistar Financial Securities Corporation,
as Seller, Receivables Capital Corporation, as the Conduit Purchaser, Bank of
America, National Association, as a Committed Purchaser.



10.107  
Extension and Amendment to the Certificate Purchase Agreement, dated as of
January 23, 2002, among the Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller, Receivables Capital Corporation, as the
Conduit Purchaser, Bank of America, National Association, as a Committed
Purchaser.



10.108  
First Amendment to Certificate Purchase Agreement, dated as of January 27, 2003,
among the Corporation, as Servicer, Navistar Financial Securities Corporation,
as Seller, Receivables Capital Corporation, as the Conduit Purchaser, Bank of
America, National Association, as Administrative Agent for the Purchasers, and
as a Committed Purchaser.



10.109  
Extension to Amended and Restated Certificate Purchase Agreement, dated as of
December 19, 2005, among the Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller, Kitty Hawk Funding Corporation, as a Conduit
Purchaser, Liberty Street Funding Corp., as a Conduit Purchaser, Bank of
America, National Association, as Administrative Agent for the Purchasers, a
Managing Agent, and as a Committed Purchaser and the Bank of Nova Scotia, as a
Committed Purchaser and as a Managing Agent.



10.110  
Amendment, Waiver, and Extension to Amended and Restated Certificate Purchase
Agreement, dated as of May 26, 2006, among the Corporation, as Servicer,
Navistar Financial Securities Corporation, as Seller, Kitty Hawk Funding
Corporation, as a Conduit Purchaser, Liberty Street Funding Corp., as a Conduit
Purchaser, Bank of America, National Association, as Administrative Agent for
the Purchasers, a Managing Agent, and as a Committed Purchaser and the Bank of
Nova Scotia, as a Committed Purchaser and as a Managing Agent.



10.111  
Amendment, Waiver, and Extension to Amended and Restated Certificate Purchase
Agreement, dated as of January 31, 2007, among the Corporation, as Servicer,
Navistar Financial Securities Corporation, as Seller, Kitty Hawk Funding
Corporation, as a Conduit Purchaser, Liberty Street Funding Corp., as a Conduit
Purchaser, Bank of America, National Association, as Administrative Agent for
the Purchasers, a Managing Agent, and as a Committed Purchaser and the Bank of
Nova Scotia, as a Committed Purchaser and as a Managing Agent.


E-17

--------------------------------------------------------------------------------





10.112  
Receivables Purchase Agreement, dated as of April 8, 2004, among Truck Retail
Accounts Corporation, as Seller, the Corporation, as Servicer, Bank One, NA, as
Agent, and Jupiter Securitization Corporation, as Conduit.



10.113  
Receivables Sale Agreement, dated as of April 8, 2004, between the Corporation,
as Transferor, and Truck Retail Accounts Corporation, as Transferee.



10.114  
Waiver No. 1 to Receivables Purchase Agreement, dated as of January 28, 2005,
among Truck Retail Accounts Corporation, as Seller, the Corporation, as initial
Servicer, Bank One, NA, as Agent, and Jupiter Securitization Corporation, as
Conduit.



10.115  
Waiver No. 2 to Receivables Purchase Agreement, dated as of March 14, 2005,
among Truck Retail Accounts Corporation, as Seller, the Corporation, as initial
Servicer, Bank One, NA, as Agent, and Jupiter Securitization Corporation, as
Conduit.



10.116  
Waiver No. 3 to Receivables Purchase Agreement, dated as of April 14, 2005,
among Truck Retail Accounts Corporation, as Seller, the Corporation, as initial
Servicer, JP Morgan Chase Bank, N.A.(successor by merger to Bank One, NA), as
Agent, and Jupiter Securitization Corporation, as Conduit.



10.117  
Waiver No. 4 to Receivables Purchase Agreement, dated as of July 20, 2005, among
Truck Retail Accounts Corporation, as Seller, the Corporation, as initial
Servicer, JP Morgan Chase Bank, N.A.(successor by merger to Bank One, NA), as
Agent, and Jupiter Securitization Corporation, as Conduit.



10.118  
Waiver No. 5 to Receivables Purchase Agreement, dated as of January 17, 2006,
among Truck Retail Accounts Corporation, as Seller, the Corporation, as initial
Servicer, JP Morgan Chase Bank, N.A.(successor by merger to Bank One, NA), as
Agent, and Jupiter Securitization Corporation, as Conduit.



10.119  
Waiver No. 6 to Receivables Purchase Agreement, dated as of March 21, 2006,
among Truck Retail Accounts Corporation, as Seller, the Corporation, as initial
Servicer, JP Morgan Chase Bank, N.A.(successor by merger to Bank One, NA), as
Agent, and Jupiter Securitization Corporation, as Conduit.



10.120  
Waiver No. 7 to Receivables Purchase Agreement, dated as of January 31, 2007,
among Truck Retail Accounts Corporation, as Seller, the Corporation, as initial
Servicer, JP Morgan Chase Bank, N.A.(successor by merger to Bank One, NA), as
Agent, and Jupiter Securitization Corporation, as Conduit.



10.121  
Waiver No. 1 to Receivables Sale Agreement, dated as of March 21, 2006, among
the Corporation, as Transferor and Truck Retail Accounts Corporation, as
Transferee.



10.122  
Waiver No. 2 to Receivables Sale Agreement, dated as of January 31, 2007, among
the Corporation, as Transferor and Truck Retail Accounts Corporation, as
Transferee.



10.123  
Amendment No. 1 to Receivables Purchase Agreement, dated as of March 31, 2005,
among Truck Retail Accounts Corporation, as Seller, the Corporation, as initial
Servicer, Bank One, NA, as Agent, and Jupiter Securitization Corporation, as
Conduit.


E-18

--------------------------------------------------------------------------------



10.124  
Amendment No. 2 to Receivables Purchase Agreement, dated as of August 14, 2005,
among Truck Retail Accounts Corporation, as Seller, the Corporation, as initial
Servicer, JP Morgan Chase Bank, N.A.(successor by merger to Bank One, NA), as
Agent, and Jupiter Securitization Corporation, as Conduit.



10.125  
Amendment No. 3 to Receivables Purchase Agreement, dated as of August 11, 2006,
among Truck Retail Accounts Corporation, as Seller, the Corporation, as initial
Servicer, JP Morgan Chase Bank, N.A.(successor by merger to Bank One, NA), as
Agent, and Jupiter Securitization Corporation, as Conduit.



10.126  
Amendment No. 1 to the Pooling Agreement, dated as of January 31, 2007, among
Navistar Financial Retail Receivables Corporation (the “Seller”), and Navistar
Financial 2006-ARC Owner Trust, as Issuer.



10.127  
Amendment No.1 to the Pooling Agreement, dated as of May 31, 2007, among
Navistar Financial Retail Receivables Corporation (the “Seller”), and Navistar
Financial 2006-RBC Owner Trust, as Issuer.



10.128  
Amendment No. 4 dated August 10, 2007 to the Receivables Purchase Agreement,
dated as of April 8, 2004, among Truck Retail Accounts Corporation, as Seller,
the Corporation, as Servicer, JP Morgan Chase Bank, N.A. (successor by merger to
Bank One, NA), as Agent, and Jupiter Securitization Corporation, as Conduit.



10.129  
Not used



10.130  
Waiver dated January 31, 2007 to (i) the Indenture dated as of September 1, 2006
between Navistar Financial 2006-ARC Owner Trust, a Delaware statutory trust, and
LaSalle Bank National Association, a national banking association, as Indenture
Trustee, (ii) the Note Purchase Agreement dated as of September 1, 2006, among
Navistar Financial Retail Receivables Corporation, as Seller, Navistar Financial
Corporation, Amsterdam Funding Corporation, as a Conduit Investor, and ABN AMRO
Bank, N.V., as Funding Agent and an Alternate Investor, (iii) the Servicing
Agreement dated as of September 1, 2006, among Navistar Leasing Company, Harco
Leasing Company, Inc., Navistar Financial Retail Receivables Corporation, The
Bank of New York Trust Company, N.A., as Collateral Agent, JP Morgan Trust
Company, National Association, (as successor-in-interest to Bank One, National
Association), as Portfolio Trustee, Navistar Financial 2006-ARC Owner Trust, as
Issuer, NFC, as Servicer, and LaSalle Bank, National Association, as Indenture
Trustee, and (iv) the ISDA Master Agreement dated as of September 1, 2006
between LaSalle Bank National Association and Navistar Financial Corporation..



10.131  
Waiver dated January 31, 2007 to the Receivables Purchase Agreement, dated as of
July 30, 2004, between Navistar Financial Retail Receivables Corporation, as
Seller, the Corporation, as Servicer, Thunder Bay Funding, LLC, as Company, and
Royal Bank of Canada, as Agent.



10.132  
Amendment dated October 31, 2006 to the Amended and Restated Certificate
Purchase Agreement, dated as of December 27, 2004, among Corporation, as
Servicer, Navistar Financial Securities Corporation, as Seller, Kitty Hawk
Funding Corporation, as a Conduit Purchaser, Liberty Street Funding Corp., as a
Conduit Purchaser, Bank of America, National Association, as Administrative
Agent for the Purchasers, a Managing Agent, and as a Committed Purchaser and the
Bank of Nova Scotia, as a Committed Purchaser and as a Managing Agent.


E-19

--------------------------------------------------------------------------------





10.133  
Amendment, waiver and extension dated March 24, 2006 to the Amended and Restated
Certificate Purchase Agreement, dated as of December 27, 2004, among
Corporation, as Servicer, Navistar Financial Securities Corporation, as Seller,
Kitty Hawk Funding Corporation, as a Conduit Purchaser, Liberty Street Funding
Corp., as a Conduit Purchaser, Bank of America, National Association, as
Administrative Agent for the Purchasers, a Managing Agent, and as a Committed
Purchaser and the Bank of Nova Scotia, as a Committed Purchaser and as a
Managing Agent.



10.134  
 Extension dated February 20, 2004 to the Certificate Purchase Agreement, dated
as of January 28, 2000, among the Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller, Kitty Hawk Funding Corporation, as conduit
purchaser and assignee of Receivables Capital Corporation, and Bank of America,
National Association, as Administrative Agent for the Purchasers, and as a
Committed Purchaser.



10.135  
Amendment No. 5 dated August 15, 2007 to the Receivables Purchase Agreement,
dated as of April 8, 2004, among Truck Retail Accounts Corporation, as Seller,
the Corporation, as Servicer, JP Morgan Chase Bank, N.A. (successor by merger to
Bank One, NA), as Agent, Jupiter Securitization Company, LLC, and JS Siloed
Trust, as Trust.



10.136  
Waiver dated January 31, 2007 to the Receivables Purchase Agreement, dated as of
April 29, 2005, between Navistar Financial Retail Receivables Corporation, as
Seller, the Corporation, as Servicer, Thunder Bay Funding, LLC, as Company, and
Royal Bank of Canada, as Agent.



10.137  
Waiver dated March 31, 2007 to (i) the Note Purchase Agreement, dated as of
October 20, 2006, among Navistar Financial Retail Receivables Corporation, as
Seller, Navistar Financial Corporation, individually and as Servicer, Thunder
Bay Funding, LLC., as Conduit Investor, and Royal Bank of Canada, as Agent and
(ii) the Servicing Agreement, dated as of October 20, 2006, among Navistar
Financial Retail Receivables, Navistar Financial 2006-RBC Owner Trust, as
issuer, Navistar Financial Corporation, as Servicer, and The Bank of New York,
as Indenture Trustee.



10.138  
First Amended Control Agreement, dated as of February 20, 2007, among Truck
Retail Accounts Corporation, as Seller, the Corporation, as Servicer, JP Morgan
Chase Banks N.A. (successor by merger to Bank One, N.A.), as Agent, and The Bank
of New York (successor to JP Morgan Chase Bank, N.A.), as Securities
Intermediary.



10.139  
Amendment dated January 31, 2007 to the Note Purchase Agreement, dated as of
February 27, 2006, among Navistar Financial Retail Receivables Corporation, as
Seller, the Corporation, as Servicer, Kitty Hawk Funding Corporation, as Conduit
Investor, and Bank of America, National Association, as Agent.



10.140  
Waiver dated January 8, 2007 to the Master Purchase Agreement, dated as of June
30, 2004, among International Truck Leasing Corp. and Banc of America Leasing &
Capital LLC.



10.144  
Series 1997-1 Supplement dated as of August 19, 1997, to the Pooling and
Servicing Agreement dated June 8, 1995, among the Corporation, as Servicer,
Navistar Financial Securities Corporation, as Seller, and The Bank of New York,
as Master Trust Trustee.



10.145  
Amendment No. 1, dated March 27, 1996, to the Series 1995-1 Supplement to the
Pooling and Servicing Agreement dated June 8, 1995, among the Corporation, as
Servicer, Navistar Financial Securities Corporation, as Seller, Chemical Bank,
as 1990 Trust Trustee, and The Bank of New York, as Master Trust Trustee.



10.146  
Amendment No. 2, dated August 19, 1997, to Series 1995-1 Supplement to the
Pooling and Servicing Agreement dated June 8, 1995, among the Corporation, as
Servicer, Navistar Financial Securities Corporation, as Seller, and The Bank of
New York, as Master Trust Trustee.


E-20

--------------------------------------------------------------------------------





10.147  
Amended and Restated Certificate Purchase Agreement dated as of October 23, 2007
to the amended and restated Certificate dated December 27, 2004  between
Navistar Financial Securities Corporation, as Seller and Navistar Financial
Corporation, as Servicer, Kitty Hawk Funding Corporation, as a Conduit
Purchaser, Liberty Street Funding Corp., as a Conduit Purchaser, Bank of
America, National Association, as Administrative Agent for the Purchasers, a
Managing Agent, and as a Committed Purchaser and the Bank of Nova Scotia, as a
Committed Purchaser and as a Managing Agent.



10.148  
Amended and Restated Fee Letter dated October 23, 2007, to the Restated Fee
Letter dated May 26, 2006 amended and restated Certificate Purchase Agreement
dated December 27, 2004 between Navistar Financial Securities Corporation, as
Seller, Navistar Financial Corporation, as Servicer, Bank of America, National
Association and The Bank of Nova Scotia, Kitty Hawk Funding Corporation, as a
Conduit Purchaser, Liberty Street Funding LLC, as a Conduit Purchaser, The Bank
of Nova Scotia, as a Managing Agent and as a Committed Purchaser, Bank of
America, National Association, as Administrative Agent, and Bank of America,
National Association, as a Committed Purchaser and a Managing Agent.



10.149  
Amendment No. 2 dated October 25, 2007 to the Series 2000-VFC Supplement to the
Pooling and Servicing Agreement dated January 28, 2000, among Navistar Financial
Securities Corporation, as Seller, Navistar Financial Corporation, as Servicer,
The Bank of New York, a New York banking corporation, as Master Trust Trustee.



10.150  
Waiver No. 8 dated as of October 23, 2007 to the Receivables Purchase Agreement
dated as of April 8, 2004 among Truck Retail Accounts Corporation, as
Seller, Navistar Financial Corporation, as initial Servicer,  JS Siloed Trust as
assignee of Jupiter Securitization Company LLC, and JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA), as agent.



10.151  
Waiver No. 3 dated as of October 23, 2007 to the Receivables Sale Agreement
dated as of April 8, 2004 among Navistar Financial Corporation, a Delaware
corporation, as Transferor, and Truck Retail Accounts Corporation, as
Transferee.



10.152  
Waiver dated October 23, 2007 to the Receivables Purchase Agreement, dated as of
July 30, 2004 among Navistar Financial Retail Receivables Corporation, as
Seller, Navistar Financial Corporation, as Servicer, Thunder Bay Funding, LLC,
as Company, and Royal Bank of Canada, as Agent.



10.153  
Waiver dated October 23, 2007 to the Receivables Purchase Agreement, dated as of
April 29, 2005 among Navistar Financial Retail Receivables Corporation, as
Seller, Navistar Financial Corporation, as Servicer, Thunder Bay Funding, LLC,
as Company, and Royal Bank of Canada, as Agent.



10.154  
Waiver dated October 23, 2007 to (i) the indenture dated as of September 1, 2006
between Navistar Financial 2006-ARC Owner Trust, a Delaware statutory trust, and
LaSalle Bank National Association, a national banking association, as indenture
trustee (ii) the Note Purchase Agreement dated as of September 1, 2006, among
Navistar Financial Retail Receivables Corporation, as the Seller, Navistar
Financial Corporation , Amsterdam Funding Corporation, as a Conduit Investor,
and ABN AMRO Bank, N.V., as Funding Agent and an Alternate Investor, (iii) the
Servicing Agreement dated as of September 1, 2006 (the “Servicing Agreement”),
among Navistar Leasing Company, Harco Leasing Company, Inc., Navistar Financial
Retail Receivables Corporation, The Bank of New York Trust Company, N.A., as
Collateral Agent, JP Morgan Trust Company, National Association (as
successor-in-interest to Bank One, National Association), as Portfolio Trustee,
Navistar Financial 2006-ARC Owner Trust, as Issuer, Navistar Financial
Corporation, as Servicer, and LaSalle Bank, National Association, as Indenture
Trustee, and (iv) the ISDA Master Agreement dated as of September 1, 2006
between LaSalle Bank National Association (in such capacity, the “Swap
Counterparty”) and Navistar Financial Corporation..


E-21

--------------------------------------------------------------------------------




10.155  
Waiver dated October 23, 2007 to (i) the Note Purchase Agreement, dated as of
October 20, 2006 among Navistar Financial Retail Receivables Corporation, as
Seller, Navistar Financial Corporation, individually and as Servicer, Thunder
Bay Funding, LLC, as Conduit Investor, and Royal Bank of Canada, as Agent and
(ii) the Servicing Agreement, dated as of October 20, 2006, among Navistar
Financial Retail Receivables Corporation, Navistar Financial 2006-RBC Owner
Trust, as Issuer, Navistar Financial Corporation , as Servicer, and The Bank of
New York, as Indenture Trustee.



10.156  
Waiver dated October 23, 2007 to (i) the Note Purchase Agreement dated as of
June 22, 2007 among Navistar Financial Retail Receivables Corporation, as
Seller, Navistar Financial Corporation, individually and as Servicer, Liberty
Street Funding, LLC, as the Conduit Investor, and The Bank of Nova Scotia, as
Agent for the Investors, and (ii) the Servicing Agreement, dated as of June_22,
2007, among Navistar Financial Retail Receivables Corporation, Navistar
Financial 2007-BNS Owner Trust, as Issuer, Navistar Financial, as Servicer, and
The Bank of New York, as Indenture Trustee.



10.157  
Amendment to Note Purchase Agreement dated as of October 23, 2007, between
Navistar Financial Retail Receivables Corporation, as Seller, Navistar Financial
Corporation, as Servicer, Kitty Hawk Funding Corporation, as a Conduit Investor,
and Bank of America, National Association, as Agent, the Administrator and an
Alternate Investor.



10.158  
Waiver dated October 22, 2007 to the Master Purchase Agreement dated as of June
30, 2004 among Banc of America Leasing & Capital LLC and International Truck
Leasing Corp.



10.159  
Waiver dated October 23, 2007 to (i) the Note Purchase Agreement, dated as of
February 16, 2007 among Navistar Financial Retail Receivables Corporation, as
Seller, Navistar Financial Corporation, individually and as Servicer, Falcon
Asset Securitization Company, LLC, and Park Avenue Receivables Company, LLC, as
the Conduit Investor, and JP Morgan Chase Bank, as Agent for the Investors and
(ii) the Servicing Agreement, dated as of February 16, 2007, among NFRRC,
Navistar Financial 2007-JPM Owner Trust, as Issuer, Navistar Financial
Corporation, as Servicer, and The Bank of New York, as Indenture Trustee.



10.160 thru 10.169  Not used
 
 
E-22

--------------------------------------------------------------------------------




 

































































































 






















































































 


 





 




























 



















































































































